IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10735
                         Summary Calendar


VIRGINIA M. MURRAY,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER
OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CV-495-Y
                      --------------------
                        February 29, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Virginia M. Murray appeals the Commissioner’s denial of her

application for Supplemental Security Income.    The district court

affirmed the Commissioner’s denial.

     Murray argues that the Commissioner committed several legal

errors in his denial of her application.    Two of these arguments,

that the Commissioner should have recontacted her treating

psychiatrist and that he should have held a supplemental hearing,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10735
                                -2-

were not raised during Murray’s administrative appeal to the

Appeals Council.   Accordingly, we DISMISS these two issues for

want of jurisdiction.   Paul v. Shalala, 29 F.3d 208, 210 (5th

Cir. 1994).

     Murray argues that the Commissioner erred by failing to give

controlling weight to the opinion of her treating psychiatrist.

There is little discrepancy between the psychiatrist’s opinion

and the findings made by the Commissioner.   However, to the

extent that there is a discrepancy, we note that the Commissioner

is not required to give controlling weight to a treating

physician’s opinion when it is inconsistent with other

substantial evidence in the record.    See, e.g., Leggett v.

Chater, 67 F.3d 558, 566 (5th Cir. 1995).

     Murray argues that the Commissioner improperly failed to

refer to the medical opinion of a consulting physician.    We will

not require the Commissioner to discuss every medical opinion in

the record, especially when the opinion is duplicative of the

opinion of the claimant’s treating physician.    See Falco v.

Shalala, 27 F.3d 160, 163 (5th Cir. 1994).

     Murray argues that the Commissioner erred in finding that

her testimony of disabling pain was not credible.   The

Commissioner may properly reject a claimant’s assertion of

disabling pain, and we owe considerable deference to the

Commissioner’s findings on this issue.    Rodriguez v. Bowen, 857

F.2d 275, 278 (5th Cir. 1988).   On this record, we will not

disturb the Commissioner’s findings.
                          No. 99-10735
                               -3-

     Murray argues that there was not substantial evidence in the

record to support the Commissioner’s findings that (i) she could

perform a limited range of sedentary work and (ii) there were

jobs in the national economy that she could perform.   Having

reviewed the record, we hold that the record contains substantial

evidence in support of the Commissioner’s findings.    See Anthony

v. Sullivan, 954 F.2d 289, 295 (5th Cir. 1992).

     DISMISSED IN PART; AFFIRMED IN PART.